Filed 6/21/16 P. v. Dowden CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                         B266761

         Plaintiff and Respondent,                                  (Los Angeles County
                                                                    Super. Ct. No. GA035494)
         v.

MICHAEL DOWDEN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Dorothy
L. Shubin, Judge. Affirmed.
         Andrian K. Panton, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                 _________________________________
       In 1998 a jury convicted defendant Michael Dowden of assault with a deadly
weapon or by means of force likely to produce great bodily injury, attempted first degree
robbery, and three counts of first degree robbery, with several firearm enhancements
under Penal Code section 12022.5, subdivisions (a)(1),1 and one firearm enhancement
under section 12022.53, subdivision (d). The trial court sentenced defendant to an
aggregate term of 35 years to life and imposed a $10,000 restitution fine pursuant to
section 1202.4.
       On June 17, 2015, defendant filed in the trial court a Motion for Restitution
Hearing for Reconsideration of Ability to Pay and Constitutionality of Excessive Fines.
He argued the trial court violated section 1202.4 by failing to consider his ability to pay
the restitution fine and conclusorily asserted it was a constitutionally excessive fine. The
trial court denied the motion.
       Defendant filed a timely appeal. We appointed counsel to represent defendant on
appeal. After examination of the record, counsel filed an opening brief raising no issues
and asking this court to independently review the record. We advised defendant he had
30 days within which to personally submit any contentions or issues he wished us to
consider. Defendant requested, and was granted, an additional 31 days to file a
supplemental response, but failed to do so.
       We have examined the entire record and are satisfied that defendant’s attorney has
fully complied with his responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441;
People v. Gamache (2010) 48 Cal. 4th 347, 409 [claims regarding amount of restitution
fine forfeited by failure to object at sentencing hearing].)




       1   Undesignated statutory references are to the Penal Code.



                                              2
                                  DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.


                                           LUI, J.
We concur:


      ROTHSCHILD, P. J.


      CHANEY, J.




                                       3